Carpenter, C. J.
Defendant sold complainants a ■mill. Complainants bring this suit in chancery to rescind the contract of sale on the ground that it was procured by the fraudulent representations of defendant. The issue is one of fact. Its determination depends upon the credit to be given to opposing witnesses. The trial court credited the testimony of complainants’ witnesses, and gave them a decree. We think that his decision was correct. A detailed statement of our reasons for this conclusion would serve no useful purpose. The decree is affirmed.
McÁlvay, Montgomery, Ostrander, and Moore, JJ., concurred.